Dismissed and Memorandum Opinion filed March 22, 2007







Dismissed
and Memorandum Opinion filed March 22, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00182-CR
____________
 
ROMERO SIMPSON,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
338th District Court
Harris County, Texas
Trial Court Cause No. 666200
 

 
M E M O R A N D U M   O P I N I O N
Appellant
was found guilty of the offense of indecency with a child and was sentenced to
eight years= incarceration, with the sentence probated.  On April 29, 1999, the trial
court revoked appellant=s probation and sentenced him to seven years= imprisonment in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant appealed this
sentence, his conviction was affirmed, and petition for discretionary review
was refused.  See No. 14-99-00625-CR; 2000 WL 1472720 (Tex. App.BHouston [14th Dist.] 2000, pet. ref=d).  On December 16, 2005, and on
October 3, 2006, appellant filed pro se Aout-of-time@ notices of appeal in this cause
number.  We dismiss the appeal.  




Appellant
has already appealed this conviction and mandate has issued.  Appellant is not
entitled to a second appeal of this conviction.  Accordingly, we dismiss the
appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed March
22, 2007.
Panel consists of Justices Yates, Anderson, and
Hudson.
Do Not Publish C Tex. R. App. P.
47.2(b)